Cooley, J.
The purpose of the bill in this cause was to restrain the sale of certain lands belonging to complainant for the state, county and township taxes assessed thereon for the year 1868. The controversy relates to the interest which was lawfully demandable upon these taxes.
The complainant insists that he is bound to pay at the rate of 15 per cent, only; that being the rate fixed by the law which was in force at the time the taxes were assessed and returned. The Auditor General, on the other *405hand, is of the opinion that the case comes within the provisions of the new tax law of 1869, which increased to 30 per cent, the rate of interest on delinquent taxes not paid before the first day of June next after their assessment, and which took effect before any offer was made to pay the taxes in question. The complainant, after the first day of June 1869, tendered payment of the amount of the taxes, with fifteen per cent, interest from the time fixed by law for their return, and this tender being refused, he filed this bill to perpetually enjoin a sale of the lauds, and obtained a decree to that effect in the Court below. An appeal is now taken from that decree.
We do not understand it to be questioned that it was competent for the Legislature to make the general provisions of the act of 1869 apply to the taxes previously assessed and returned, so far as the subsequent proceedings to be taken by the State were concerned, if they had seen fit to do so. The question is whether they have expressed an intention to that effect. Unless that intention distinctly appears, the familiar rule of construction which presumes that legislation is designed to have prospective operation only, will require the Court to hold that the legislative purpose was that this act should apply only to the taxes subsequently assessed. For although to apply it to taxes previously levied would not, so far as the course of official proceeding for the enforcement thereof is concerned, be strictly retrospective in the proper sense of that term, yet so far as it increased penalties, or in any manner affected the tax payer’s rights or interest as they depended upon previous acts or delinquencies, it would be plainly so, and the purpose of the legislation to give it that operation is' not to be presumed, where the words are ambiguous or reasonably susceptible of a different construction.
In Clark v. Hall, 19 Mich., 356, we had occasion to say of the act in question, that we discovered it in no evidence that the intention of the Legislature was to give *406it a retrospective effect; that on the contrary its design was to regulate the assessment, collection' and return of taxes for the future, and the title as well as the body of the act aptly indicated that purpose. We have examined the act further with the aid of the learned counsel who argued the present case, and discovered no reason for changing the opinion previously expressed. The title is “An act to provide for a uniform assessment of property and for the collection and return of taxes thereon.” As the Constitution requires the object of every act to be expressed in the title, it is reasonable to presume that the title has been chosen with some care, with the purpose to express with sufficient comprehension and accuracy the precise object had in view in the enactment. And although we do not think the title adopted ought to be criticised very closely, or applied narrowly when the general purpose of the act is fairly indicated, yet when the design of the Legislature in any of its provisions, is at all in doubt, the title will often prove not only the most satisfactory source of information on that subject, but may sometimes supply us with a solution which will be altogether conclusive.
If we examine this title, it will be very apparent that the only “assessment of property” it can refer to, is that which is to be made after it tallies effect. It proposes to “provide for a uniform assessment of property; ” and that means, to point out the steps that shall be taken, and the officers who shall take them, in order to make such an assessment. It looks to the future only; and it is obvious that it could do nothing else; for it could not provide for the making of an assessment which was already completed. But it also proposes to provide for “the collection and return of taxes thereon.” Now the word “thereon” as here employed clearly refers for its antecedent to the “ assessment of property ” which the act is to provide for; and the apparent purpose of the Legislature seems to be, so far as we can infer it from this title, to provide a system under which as*407sessments can be uniformly made thereafter, and taxes levied and collected upon such assessments.
Looking into the act itself we find that it proceeds to specify what property shall be subjected to taxation, and what exempt; at what time and how the assessment shall be made; the manner of equalizing and-correcting the roll; the apportionment of the taxes and the spreading of the same upon the tax roll; the delivery of the roll to the collector ; the proceedings to be taken by him in the collection, and what shall be done in case of his failure; how the time for collection may be extended, and how the taxes which remain uncollected shall be returned. These are successive steps in one proceeding, of which the assessment is the first and the foundation of all the rest; and before we reach the seventieth section we discover nothing from which any inference can fairly be drawn that it was designed the statute should have any retrospective effect, or should apply^ even as to subsequent proceedings, to taxes levied before it went into operation. Indeed very few of its provisions could possibly have application to previous levies.
The seventieth section is as follows: “ Any person may pay the taxes, or any one of the several taxes on any parcel of land returned as aforesaid, or on any undivided share thereof, with interest calculated thereon from the first day of February next after the same were assessed, at the rate of fifteen per cent, per annum, and the office charges, and four per cent, as a collection fee, to the treasurer of the of the county in which the lands are situated, at any time before they are sold for taxes, or to the State Treasurer on the certificate of the Auditor General, at any time before the twentieth day of September next preceding the time appointed for such sale: Provided, that on all taxes remaining unpaid on the first day of June next after the same were assessed, interest shall be computed at the rate of thirty per cent, per annum from the said first day of February.”
*408Now the lands here referred to upon which the taxes may be increased by the addition of thirty per cent, interest are those “returned as aforesaid;” and we have already seen that those to be so returned are the lands upon which assessments have been made under this act. There is consequently no room for a construction which would make the thirty per cent, demandable upon taxes levied under previous laws, unless we pass by the plain and obvious meaning of the words here employed, and put upon them an interpretation which is not only forced and unnatural, but which finds no support in the title of the act.
We do not find ourselves called upon to look further into this act in order to determine whether other provisions may not have a retrospective operation. It is quite possible that as to some of them the purpose that they shall so operate may be very apparent. We did not intimate in the case of Clark v. Hall, nor do we say now, that none of the provisions of this act can be construed to apply to taxes previously assessed and returned, or that there would be any legal objection to so applying them. No such question is before us, and w'e confine our decision to the precise point here involved. We are of the opinion that the complainant had the right to discharge his taxes on payment of the amount thereof with fifteen per cent, interest; but we have nothing to say as to what would be the rights of the State in case of his neglect to make payment, or under what law any subsequent proceeding should be had.
It was urged on behalf of the defendants that if the view we have expressed be correct, the taxes assessed before the act of 1869 and then remaining uncollected, could not have been enforced, inasmuch as the last section of the act repealed all the previous tax laws. We think, however, that there is no such difficulty in the case as seems to be supposed. The repealing clause expressly provided that *409the repeal of the previous acts should not affect "any act done, sale made, or right acquired or established” previous to the time when the act took effect. Now there had been “acts done” under which the State had unquestionably “acquired” a right to taxes then remaining unpaid, and to the interest or penalty payable thereon; and we see no reason to doubt that such right yyas protected and preserved by this saving clause. We are no more at liberty to suppose the State intended to surrender its own rights by the repeal of the previous laws, than that the purpose was to deprive individuals of rights previously vested. The taxes previously levied remained a lien upon the lands, and a sale might lawfully be made for their enforcement.
But although we think the Circuit Judge was right in his construction of the act of 1869, we do not understand the principle on which he enjoined the sale of the lands, without making it a condition that the complainant should pay the sum which was lawfully demandable, and which had been previously tendered. He who comes into equity for relief must be willing to do equity; and there can be no ground upon which, in enjoining an excessive claim, the complainant can be discharged from that which is justly due. — Story Kq. Juris. § e, § 707; 1 Spence Kq. Juris. J22. — This is the rule even as between individuals; and there is at least equal reason for applying it in behalf of the State when it is seeking to collect its revenues. We have had occasion to apply it heretofore in suits to enjoin taxes.— Conway v. Waverley, 15 Mich., 257; Palmer v. Napoleon, 16 Mich., 176. See also Hersey v. Supervisors of Milwaukee, 16 Wis., 185 ; Bond v. Kenosha, 17 Wis., 288.
The decree of the Court below must be so modified as to perpetually enjoin a sale on the payment to the Auditor General within thirty days of the taxes assessed, including interest at the rate of fifteen per cent, per annum from the first day of February, 1869, to the time when the ten*410der was made, together with the office charges. The complainant will be entitled to costs of the Court below, but neither party will recover costs in this Court.
The other Justices concurred.